DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicants’ reply to the May 19, 2021 Office Action, filed August 19, 2021, is acknowledged.  Applicants previously canceled claims 1-10 and 19.  Applicants make no amendments.  Claims 11-18 and 20-21 are pending in this application and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed May 19, 2021.  Therefore, this action is not final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemmer et al. (U.S. Patent No. 6,165,793, issued December 26, 2000, and cited in the Information Disclosure Statement filed February 28, 2020).  This is a new rejection.
Regarding claim 11, Stemmer discloses a method of DNA assembly using different cassette types packaged in separate tubes (Example 12).  Stemmer discloses that the contents of the tubes are combined to assemble whole plasmids by hybridization of overlapping flanking sequences at each locus (Example 12).  Stemmer discloses a cassette that includes a gene of interest (Figure 12).  Stemmer discloses that the vectors are transferred into suitable host cells and the cells are cultured under conditions suitable for expression and the desired phenotype is selected (Example 12).  Stemmer discloses the use of different cassettes (Figures 12 and 13).  Stemmer discloses the generation of a library of vectors by shuffling cassettes at the following loci: promoter, leader peptide, terminator, selectable drug resistance, and origin of replication (Figure 12).  Stemmer discloses the preparation of 
 	Regarding the limitation that the cassettes are double stranded, Stemmer discloses that the cassettes are double stranded (Column 89, Cassette mutagenesis).
Regarding claim 12, Stemmer discloses multiple functional cassettes from different groups, for example, multiple terminators and multiple promoters (Figure 13).
Regarding claim 13, Stemmer discloses a construct with a promoter operably linked to a polypeptide (Figures 14A and 14B).
 	Regarding claim 14, Stemmer discloses the use of eukaryotic cells and prokaryotic cells (Figures 14A and 14B).
Regarding claims 15 and 16, Stemmer discloses the use of epitope tags (column 36, lines 49-59).
Regarding claim 17, Stemmer discloses the use of terminators (Figure 13).
Regarding claim 18, Stemmer discloses that each of the ends of the cassettes of each type have universal ends and thus will match a universal end in the target cassette (Figures 12 and 13 and Example 12).
Regarding claim 20, Stemmer discloses the use of enzymes and buffers throughout the methods. If the cassettes are in their own containers as disclosed by Stemmer then the buffer or enzyme will not be in their container and thus a separate container.
Regarding the term kit in the preamble, it is noted that a kit is a collection of parts.  
Stemmer does not disclose that the gene of interest is hybridizable to the other cassettes in order to form a transformable plasmid/vector.
However, while Stemmer utilizes ligation of the plasmid components, it would have been obvious to one with ordinary skill in the art at the time the invention was made to provide the gene of interest cassette with 5’ and 3’ ends that are hybridizable to the other cassettes instead of ligating the 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 102(b), Applicant's arguments have been fully considered and they are deemed to be persuasive.  Therefore, this rejection is withdrawn.  
However, a new rejection under 35 U.S.C. §103(a) over Stemmer is set forth above.  
While Stemmer discloses that the gene of interest component of the plasmids/vectors being produced is ligated to the other components, it would have been obvious to one with ordinary skill in the art to use hybridization rather than ligation.  One of ordinary skill in the art would have been able to add 5’ and 3’ overhangs to the gene of interest in order to provide for hybridization.  This would provide a more streamlined, efficient set of components that can be used to prepare transformable plasmids and vectors in a more timely fashion and at a reduced cost.  The skill in molecular biology is high, and as such, one of ordinary skill in the art would know how to design the gene of interest with the appropriate 5’ and 3’ ends that provide for hybridization of the components of the claimed kit into a transformable plasmid/vector.

	Regarding the rejection of claim 21 under 35 U.S.C. § 103(a), Applicants’ arguments have been fully considered, and are deemed to be persuasive.  Because Wu is deemed to teach away from the use of a flap endonuclease in a kit for preparing a plasmid using a kit of cassette components, one of ordinary skill in the art would not have found it obvious to include this enzyme in the kit.  Therefore, this rejection is withdrawn.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636